The opinion of the Court was delivered, oy
Knox, J.
In Woodruff et al. v. Chambers, 1 Harris 132, this Court decided that where a claim was filed under the Mechanics’ Lien Law, for a sum exceeding $100, but so apportioned amongst several buildings as to make the lien against each less than $100, in determining the question of jurisdiction of the Court the claim was to be considered as an entirety. In that case, the jurisdiction of the District Court for Philadelphia city and county was sustained. For the same reason, and upon the authority of the case, we must deny jurisdiction to the Common Pleas in the case before us. Where a claim is filed in a Court having no jurisdiction, the proper course is to order it to be stricken from the record, as it is a nullity.
Proceedings affirmed.